In a proceeding pursuant to CPLR article 78 to compel respondent to reinstate petitioner to his prior position as secretary of the respondent sanitary district or, alternatively to pay petitioner for unused sick leave, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated January 29, 1979, which, after a hearing, dismissed the proceeding. Judgment modified, on the law, by adding thereto, immediately after the word "dismissed” the following: "only with respect to petitioner’s claim for reinstatement.” As so modified, judgment affirmed, without costs or disbursements, and proceeding remitted to Special Term for a hearing on the question of unused sick leave. Appellant did not meet his burden of showing a lack of good faith on the part of the respondent sanitary district in abolishing his position. Rather, the record clearly shows that the abolition was motivated by reasons of economy and efficiency. Since appellant’s position was not improperly abolished, a hearing must now be held on the issue of appellant’s unused sick leave (see Switzer v Sanitary Dist. No. 7, Town of Hempstead, 59 AD2d 889). Damiani, J. P., Gulotta, Cohalan and Hargett, JJ., concur.